Citation Nr: 0604787	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-19 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to a compensable evaluation for tension 
headaches.

3.  Entitlement to a compensable evaluation for 
gastroenteritis.

4.  Entitlement to service connection for hypertension with 
heart disease, claimed as high blood pressure with a history 
of myocardial infarction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to July 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The record reflects that 
jurisdiction over this appeal was subsequently transferred to 
the RO in Montgomery, Alabama.

The issue of entitlement to service connection for 
hypertension with heart disease is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.

The veteran appears to have raised a claim of entitlement to 
service connection for hiatal hernia as secondary to the 
service-connected gastroenteritis.  This issue is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected back disability is 
manifested by no more than severe limitation of motion with 
arthritic changes in the lumbosacral spine and subjective 
complaints of pain accompanied by symptoms compatible with 
mild neurological deficit in the left lower extremity.

2.  The veteran's headache disorder is shown to be manifested 
by a disability picture that more closely approximates that 
of characteristic prostrating attacks averaging one in 2 
months.

3.  The veteran's gastroenteritis is shown to be manifested 
by no more than mild irritable colon syndrome with 
disturbances of bowel function and occasional episodes of 
abdominal distress.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 40 
percent for the veteran's low back disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5293, 5295 (2002) (in effect prior to September 23, 2002), 
Diagnostic Code 5293(2003) (effective September 23, 2002), 
Diagnostic Code 5243 (2004) (effective September 26, 2003).

2.  The criteria for a separate evaluation of 10 percent for 
left lower extremity radiculopathy, effective from September 
23, 2002 are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293(2003) (effective September 23, 2002), Diagnostic Code 
5243 (2004) (effective September 26, 2003).

3.  The criteria for an evaluation of 10 percent for a 
headache disorder are met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2005).

4.  The criteria for a compensable evaluation for 
gastroenteritis have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7319, 7325 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

Relevant to the duty to notify, the United States Court of 
Appeals for Veterans Claims (Court) has indicated that notice 
under the VCAA must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court held that the VCAA requires 
VA to provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim, under 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini II, the Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in December 2003 
in which the RO advised the veteran of the evidence needed to 
substantiate his claims, and of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  

Furthermore, the Board also notes a Statement of the Case 
dated in June 2003 and a Supplemental Statement of the Case 
dated in July 2005 in which the veteran was informed of the 
evidence considered in adjudicating his claims, the reasons 
and bases for the denial of his claims, and the laws and 
regulations considered in adjudicating his claims.

The Board notes that the December 2003 letter was issued 
after the initial adjudication of the veteran's claims in the 
August 2002 rating decision.  However, the Board believes the 
content of the notice provided to the veteran substantially 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in that it advised the veteran of the 
type of evidence needed to substantiate his claims.  The RO 
also advised him of his and VA's responsibilities under VCAA, 
and of the need that he identify or submit any other evidence 
that he believes may be relevant to his claims.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to him.  

The Board further finds that all obtainable evidence 
identified by the veteran relative to these issues has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

Although the RO was not able to obtain records from VA 
medical facilities in Houston, Texas, for the period from 
1989 to 1990, and in Temple, Texas, for the period from 1976 
to 1977, it appears that the RO did request such records and 
was specifically advised by the Central Texas Veterans Health 
Care System that no records for the veteran could be located 
for those periods.  Consequently, the Board finds that these 
records have been shown to be unavailable, and a remand to 
undertake additional efforts to obtain these records is not 
warranted.

The Board notes that the RO has obtained the treatment 
records from the remaining VA facilities identified by the 
veteran, and that the RO arranged for him to undergo VA 
examinations in regard to each of the disabilities at issue.  
Accordingly, the Board finds that VA has satisfied its duty 
to assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

The veteran's representative cited the case of Green v. 
Derwinski, 1 Vet. App. 121 (1991) for the proposition that 
the duty to assist requires a review of the veteran's claims 
file by each examining physician, which did not occur in this 
instance.  However, in Green, the examiner specifically noted 
in his report that a review of the veteran's records might 
help clarify some diagnostic doubt.  Such is not the case 
here.  Even though some of the VA examiners noted that the 
did not have the records to review, they did not suggest that 
the examination of the veteran was in any way hindered by 
their absence, or that the opinion was therefore qualified, 
speculative, or inconclusive.  Confirmation of the in-service 
injury is not at issue in an increased rating claims such as 
those discussed herein; rather, the primary focus is the 
"present level of disability."  Francisco, supra.

II. Entitlement to an increased evaluation for low back 
strain

The veteran is seeking an increased rating for his service-
connected low back strain.  He essentially contends that the 
symptoms of his disability are more severe than is 
contemplated by the 40 percent rating currently assigned.  
Specifically, he has contended that he experiences severe 
pain in his low back, which radiates into his lower 
extremities, particularly into his left leg.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.   

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

During the pendency of the veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).  

The Board notes that the provisions of Diagnostic Code (DC) 
5293 (which pertained to intervertebral disc syndrome) had 
been previously changed, effective from September 23, 2002.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002).  However, 
those changes were later incorporated into the revised 
regulations for rating disabilities of the spine that became 
effective on September 26, 2003, and DC 5293 was renumbered 
and revised at 38 C.F.R. § 4.71a, Diagnostic Code 5243.  See 
68 Fed. Reg. 51,454-51,456.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise. 

However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), (finding that the Karnas 
rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application"). 

Thus, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  Here, there is no such language in the 
amendments.

Consequently, the Board has considered whether an increased 
evaluation may be warranted under either the old or new 
version of the schedule for rating disabilities of the spine.  
The Board recognizes, however, that application of the newer 
regulations can be no earlier than the effective date of the 
change.

The Board also notes in passing that the veteran was provided 
notice of the change in regulations in the July 2005 SSOC.  
Thus, the Board finds that it may proceed with a decision on 
the merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-
394(1993).  

As will be discussed in greater detail below, service 
connection was originally awarded in August 1977 for chronic 
low back strain.  This disability was evaluated by the RO 
under the diagnostic criteria applicable to lumbosacral 
strain.  X-rays have recently revealed evidence of 
degenerative changes in the lumbosacral spine.  Physical 
examination has also revealed evidence of neurological 
manifestations in the lower extremities.  Consequently, the 
Board has considered whether further examination is necessary 
to clarify whether these recent findings are related to the 
veteran's original service-connected low back disability.

However, it appears that each of the three VA examiners that 
have evaluated the veteran's low back have treated 
degenerative changes in the lumbosacral spine and 
neurological manifestations in the lower extremities as being 
part and parcel of his service-connected low back disorder.  
For this reason, the Board finds that further examination is 
unlikely to result in any distinction being made between the 
original service-connected disability and these newer 
developments.  Therefore, for the purposes of this decision, 
the Board will consider the degenerative changes in the 
lumbosacral spine and neurological manifestations in the 
lower extremities as being part and parcel of the original 
service-connected low back strain.

As alluded to above, the veteran's low back strain was 
originally evaluated by the RO under 38 C.F.R. § 4.71a, DC 
5295 (2002).  Under the old criteria for evaluating 
disabilities of the spine, DC 5295 assigned ratings for 
lumbosacral strain.  Under this code, a 40 percent evaluation 
is warranted where the disorder is severe, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward flexion, loss of lateral 
motion, arthritic changes or narrowing or irregularity of 
intervertebral spaces, or some of the above with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295.  A 40 
percent evaluation was the maximum disability rating 
available under that code.

The Board notes that, under the old criteria, lumbosacral 
strain could be evaluated under DC 5292, which assigned 
ratings based on limitation of motion in the lumbar spine.  
Under that Diagnostic Code, a 10 percent evaluation was 
warranted for slight limitation of motion, a 20 percent 
evaluation was warranted for moderate limitation of motion, 
and a 40 percent evaluation was warranted for severe 
limitation of motion.  Thus, the veteran has already been 
assigned the maximum disability rating available under that 
code.

Under the old criteria, degenerative disc disease could be 
evaluated under DC 5293, which sets forth the criteria for 
rating intervertebral disc syndrome.  Under that code, a 10 
percent evaluation is assigned for mild intervertebral disc 
disease, a 20 percent rating is assigned for intervertebral 
disc syndrome which is moderate with recurring attacks, a 40 
percent rating is warranted for intervertebral disc syndrome 
that is severely disabling with recurring attacks and 
intermittent relief, and a 60 percent evaluation is assigned 
for intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
4.71a, DC 5293 (2002).  

As noted hereinabove, effective from September 23, 2002, the 
provisions of DC 5293 were changed.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002).  Under that new version, 
intervertebral disc syndrome (preoperative or postoperative) 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months under DC 5293, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted; 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted; and with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.  

Note 1 of that code provides that, for purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

Effective on September 26, 2003, DC 5293 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5243.  Under that code, 
intervertebral disc syndrome is to be evaluated either under 
the new general rating formula for diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, which became 
effective on September 23, 2002.  

Under the new general rating criteria for disabilities of 
the spine, a 10 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
height.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).

The Board notes that, under the new criteria for evaluated 
disorders of the spine, the only basis for awarding an 
evaluation in excess of 40 percent is if the service-
connected disability is manifested by unfavorable ankylosis 
of the spine.  However, having reviewed the complete record, 
the Board finds that repeated physical examination and 
diagnostic studies have failed to reveal any evidence of 
either favorable or unfavorable ankylosis.  

Although a VA examination conducted in February 2002 did 
reveal evidence of chronic low back pain with degenerative 
joint disease and radiculopathy, it appears that physical 
examination, x-rays, and other diagnostic studies at that 
time did not show evidence of ankylosis of the spine.  
Similarly, the most recent VA spine examination in March 2005 
was also negative for any evidence of ankylosis on both 
physical examination and x-ray studies.  Thus, the Board 
concludes that the preponderance of the evidence is against 
assigning an increased schedular evaluation under the general 
criteria for rating disabilities of the spine that became 
effective on September 26, 2003.

The Board has also considered whether an increased rating may 
be available under the alternative criteria for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  However, in Note 1 of that criteria, it is 
explained that an incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  In this case, although the veteran 
does receive regular treatment for his back disability, his 
treatment records are negative for any instance of the 
veteran having experienced an incapacitating episode lasting 
a total of at least six weeks, so as to warrant an increased 
rating of 60 percent under this criteria.

The Board has considered whether an evaluation in excess of 
40 percent may be available under the old criteria for rating 
disabilities of the spine.  However, as noted above, a 40 
percent evaluation is the maximum disability rating available 
under DC 5292 and under DC 5295.  

The Board has considered whether a 60 percent evaluation is 
warranted based on the old criteria of DC 5293, which 
provides for a 60 percent rating for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  

In this regard, the Board notes the report of the February 
2002 VA examination in which was noted that the veteran 
reported experiencing left leg numbness and paravertebral 
muscle spasm.  Physical examination revealed pain in the area 
of the lumbosacral spine on palpation.  Straight leg raising 
was positive on the left at 45 degrees, and the veteran was 
not able to walk on his heels or his toes, or to tandem walk.  
Pain was noted on straight leg raising at 25 to 30 degrees on 
the left, and at 65 to 75 degrees on the right.  Slight 
decrease to sensation was noted along the L5-S1 on the left 
side.  Patellar reflexes were absent, and the ankles joints 
were 1+ on the right and zero on the left.  Deep tendon 
reflexes of both knees were 2+.  The examiner noted that the 
veteran ambulated with a cane and that he wore slip-on shoes 
when he ambulated.  Flexion of the spine was found to be at 
50 degrees, and the examiner found that there was evidence of 
left radiculopathy.  

The examiner noted that an MRI performed in April 2000 
revealed mild degenerative changes of the discs in L2 and L3 
with minor spinal stenosis, severe degenerative joint disease 
of L5-S1, and chronic degenerative joint disease at the end 
plate.  The examiner noted a diagnosis of chronic low back 
pain with degenerative joint disease and radiculopathy with 
moderate to severe functional impairment.

During a subsequent VA examination conducted in April 2003, 
the veteran reported a history of low back pain along with 
left leg pain for the past several years.  He indicated that 
the pain was constant and aggravated by activity.  He noted 
that there was very little right leg pain.  The examiner 
noted that his treatment records contained a reference to his 
having lost almost 70 pounds over the last year, going from 
300 pounds to 232 pounds.  Examination revealed that flexion 
in the lumbar spine was to 30 degrees, and that he had 
positive straight leg raises to the back at 45 degrees on the 
left.  Achilles tendons were found to be 1+ and symmetrical, 
and patellar reflexes were found to be 2+ and symmetrical.  

An MRI was performed, which the examiner found to be 
essentially negative.  The examiner explained that he did not 
appreciate any compressive pathology such as lumbar stenosis 
or nerve root compression.  A CT scan reportedly showed no 
disc herniation, and a small posterior central bulging at L4-
L5.  The examiner also noted degenerative desiccated discs 
and spondylosis at L5-S1, and osteoarthritic changes at the 
fossa joints.  The examiner noted a diagnosis of a history of 
lumbar strain with osteoarthritis changes and chronic low 
back pain with moderate to severe functional impairment.

In March 2005, the veteran underwent a VA spine examination 
in which he reported experiencing severe low back pain 
shooting into both feet.  It was noted that the veteran had 
been evaluated by VA neurosurgeons, but that it was 
determined that there were inadequate findings to justify 
considering surgery.  The veteran indicated that he was in 
constant pain, and experienced flare-ups if he was up for 
more than two hours.  He noted that the flare-ups resolved in 
two hours with bed rest.  It was noted that he experienced no 
bladder, bowel, or erectile dysfunction.  It was further 
noted that he occasionally used a back brace or a rolling 
walker because he had fallen on several occasions.  The 
examiner noted that he was walking guardedly and holding on 
to objects while standing to be examined.

Examination of the lumbosacral spine revealed flexion to 35 
degrees, extension to zero degrees, right lateral bending to 
10 degrees, left lateral bending to 20 degrees, and right and 
left lateral rotation to 45 degrees.  Deep tendon reflexes 
were found to be 4+ bilaterally at the ankles and knees.  The 
veteran reported tenderness on palpation of the lumbosacral 
spine, and the examiner noted that there was a mild muscle 
spasm present.  The examiner further noted that the veteran 
had a "voluntary" weakness of both quadriceps, making no 
attempt to extend the knee against no resistance.  The 
examiner indicated that the veteran appeared to have a left 
sided weakness to dorsiflexion of the left foot, as well as 
to plantar flexion on the left.  Plantar flexion on the right 
was found to be grade 5, and dorsiflexion on the right was 
grade 3.  The examiner also noted a stocking hypesthesia on 
the right, and that he appeared to have decreased motion 
after repetitive motion due to pain in the lumbosacral spine.  

X-rays reportedly showed minimal narrowing at the disc space 
at L5-S1, and an MRI performed in January 2004 reportedly 
showed minimal spondylosis at L4-L5 and L5-S1, with moderate 
foraminal narrowing from L3-S1.  The examiner noted a 
diagnosis of lumbosacral strain, and concluded that the 
veteran experienced moderate disability as a result.  The 
examiner further noted that there was a significant lack of 
radiologic support and non-physiologic findings for this 
opinion, but that he did appear to be in a significant amount 
of pain clinically.

In short, the Board is cognizant that the February 2002 
examination revealed evidence of absent patellar and left 
ankle reflexes, and loss of sensation in the left lower 
extremity due to the service-connected back disability.  
However, the April 2003 examination revealed reflexes to be 
equal and symmetrical, and the  March 2005 examination 
revealed deep tendon reflexes to be 4+ bilaterally at the 
ankles and knees   Although mild muscle spasm was found 
during his April 2003 VA examination, both the February 2002 
and March 2005 examinations were negative for any objective 
finding of muscle spasm.  

The Board has considered the veteran's subjective complaints 
of constant pain, as well as the evidence of weakness in the 
lower extremities noted during the March 2005 examination.  
However, the Board finds that the degree of disability 
demonstrated during these examinations is consistent with a 
finding of intervertebral disc syndrome that is no more than 
severely disabling.  Consequently, the Board further finds 
that the preponderance of the evidence is against granting a 
60 percent rating for intervertebral disc disease which is 
pronounced.  

The Board notes that, under the version of DC 5293 that 
became effective on September 23, 2002, Note (1) required 
that separate evaluations must be considered for objective 
neurologic manifestations.  Neurological manifestations were 
defined as neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  The Board notes that a separate rating based on 
neurological abnormalities is also contemplated by the 
general rating criteria that became effective on September 
26, 2003.

The Board notes that evaluation under the earlier criteria 
for intervertebral disc syndrome, which was discussed above, 
encompassed the neurological manifestations in the rating 
criteria, and the Board believes that a separate evaluation 
prior to September 23, 2002 would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (2004)

The Board has considered whether a separate rating is 
warranted since September 2002 under the provisions of 38 
C.F.R. § 4.121a, DC 8520 (2004) as analogous to impairment of 
the sciatic nerve.  Under DC 8520, pertaining to paralysis of 
the sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating. An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.

As discussed in detail above, the February 2002 VA examiner 
found evidence of left radiculopathy in the form of a slight 
decrease in sensation on the left side, as well as absent 
left ankle reflex.  The examiner also noted absent patellar 
reflexes in both lower extremities.  However, no evidence of 
atrophy was found in either lower extremity at that time.  
Furthermore, subsequent VA examination in April 2003 revealed 
patellar reflexes to be 2+ and symmetrical, and Achilles 
tendon reflexes to be 1+ and symmetrical.  Some atrophy was 
found in the left quadriceps at that time, but no loss of 
sensation was noted.  The most recent VA examination in March 
2005 revealed deep tendon reflexes were found to be 4+ 
bilaterally at the ankles and knees.  Some mild muscle spasm 
was found to be present, as was left sided weakness in 
dorsiflexion of the left foot and in plantar flexion on the 
left.  The examiner also weakness in both quadriceps, but 
found that it was "voluntary" in that the veteran made no 
attempt to extend the knee against no resistance.  

The Board recognizes that there is some fluctuation 
demonstrated by these examinations as to the severity of the 
veteran's various neurological manifestations.  However, the 
Board finds the overall degree of disability shown in the 
left lower extremity during this period to be consistent with 
no more than mild, incomplete paralysis of the sciatic nerve.  

Therefore, the Board finds that the credible and probative 
evidence supports the assignment of a separate 10 percent 
ratings under DC 8520 based on left lower extremity 
radiculopathy associated with his service-connected back 
disability, effective September 23, 2002. 

Although some neurological manifestations have also been 
shown in the right lower extremity, physical examination has 
consistently revealed a lesser degree of symptomatology than 
his shown in the left lower extremity.  In particular, the 
Board notes that no atrophy and no loss of sensation have 
ever been demonstrated in the right leg.  Therefore, the 
Board finds that the neurological manifestations shown in the 
right lower extremity are consistent with no more than 
slight, incomplete paralysis of the sciatic nerve, which 
warrants a noncompensable rating under 8520.

The Board notes that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

The Board has considered whether these provisions would 
support the assignment of an increased rating, as 
contemplated by the Court in Deluca.  However, although there 
have been complaints of severe pain as well as flare-ups, the 
Board believes that the objective clinical findings do not 
reflect a degree of impairment which would allow for the 
assignment of additional disability under 38 C.F.R. §§ 4.40 
or 4.45.  As discussed in detail above, the 40 percent rating 
currently assigned already contemplates severe limitation of 
motion, as well as intervertebral disc syndrome that is 
severely disabling.  The Board also notes that the old 
criteria for intervertebral disc syndrome specifically 
contemplates pain as a manifestation of low back disability.

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
40 percent for the service-connected low back disorder.  
However, the Board further finds that the evidence of record 
supports the assignment of a separate 10 percent rating under 
DC 8520 based on left lower extremity radiculopathy 
associated with his service-connected back disability, 
effective September 23, 2002.

Notwithstanding the above discussion, an increased rating may 
be granted for the low back disability when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2005).

The Board finds no evidence that the appellant's service- 
connected low back disability presents such an unusual or 
exceptional disability picture as to require an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b).  It has not been contended or otherwise 
indicated that the service-connected disability has resulted 
in any hospitalization or other extensive treatment regimen.  
It is undisputed that appellant's reported symptoms could 
have an adverse effect on employment, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  Indeed, the schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, the regulations provide 
for higher ratings for disability involving the lumbar spine 
with accompanying neurological manifestations, but the 
required manifestations have not been shown in this case.  
The Board further finds no evidence of an exceptional 
disability picture in this case.  The appellant has not 
required any hospitalization for his disability.  While the 
evidence in the record indicates that the veteran last worked 
in 1985, the evidence does not establish that he is currently 
unemployed due to his service-connected low back disability.  
The Board also notes that some degree of occupational 
impairment is already contemplated in the schedular ratings 
currently assigned for the low back disorder.  However, the 
appellant has not offered any objective evidence of any 
extensive inpatient treatment for this disability, nor has he 
produced any documentation of unusual circumstances so as to 
render impractical the application of the regular schedular 
standards

Consequently, the Board concludes that referral of this case 
for consideration of the assignment of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996) (when evaluating an increased rating claim, it 
is well established that the Board may affirm an RO's 
conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own).

III. Entitlement to a compensable evaluation for tension 
headaches

The veteran's headache disorder has been evaluated by analogy 
under the criteria set forth at 38 C.F.R. § 4.124a, DC 8100.  
Under this code, a 10 percent evaluation is assigned for 
headaches with characteristic prostrating attacks averaging 
one in two months over the previous several months.  Migraine 
headaches with characteristic prostrating attacks occurring 
on an average of once a month over the last several months 
warrants a 30 percent rating.  A 50 percent rating is 
warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  This is the maximum rating 
available for migraine headaches pursuant to DC 8100.

The Board has reviewed the medical evidence of record.  A 
July 2000 VA clinical note shows that the veteran had a 
history of headaches, which usually started as occipital and 
spread to the top of the head, typically a couple of times 
per months.  The veteran reported that he treated his 
headaches with Motrin.  The examiner noted a diagnosis of 
headaches, probably tension in type.  

The Board notes that subsequent VA outpatient treatment 
records are negative for any further complaints or treatment 
for headaches throughout 2000, 2001, and 2002.  The report of 
the VA examination conducted in February 2002 is also 
negative for any complaints or findings of headaches.  In a 
VA Form 9 dated in December 2002, the veteran reported that 
he experienced severe headaches one or two times per week, 
which could last from three to seven days.  

During a personal hearing conducted in April 2003, the 
veteran reported experiencing headaches on a weekly basis.  
He indicated that about once every three months his headaches 
would become so bad that he would have to lay down.  On those 
occasions, he reportedly became very sensitive to noise and 
light.  The veteran explained that he had not received 
treatment for his headaches in some time because the pain 
medication he received for his back seemed to help his 
headaches.

During a VA examination conducted in April 2003, the veteran 
reported that he experienced headaches weekly, and that he 
had severe headaches every two to three months.  He indicated 
that the severe ones lasted one to three days.  The veteran 
noted that he treated his headaches with medication he was 
given for his back pain.  The examiner noted a diagnosis of 
headaches, migraine by description with mild-moderate 
functional impairment.

In February 2005, the veteran underwent a VA neurological 
examination specifically intended to determine the severity 
of his service-connected headache disorder.  He described his 
headaches as feeling like he was on fire all of a sudden, and 
noted that they were accompanied by sensitivity to light and 
noise.  He also described experiencing nausea.  The veteran 
reported that he experienced severe headaches ever four or 
five weeks, but had "regular" headaches about once a week.  
He explained that the regular headaches were more of a 
"nuisance-type headache."  He also explained that the 
longest duration of his headaches was for six days, and that 
the shortest was for two days.  The veteran reported taking 
tramadol and Esgic for his headaches, and Phenergan for the 
nausea.  He also reported some blurred vision accompanying 
the severe headaches, particularly if they lasted for more 
than two days.  He also described a recent history of vertigo 
and falls, which was noted to have occurred whenever his 
blood pressure was out of control.

Neurological examination was essentially normal.  The 
examiner noted a diagnosis of mixed-type headaches, which 
were explained as a combination of muscle tension headaches 
and vascular headaches.  

In light of this evidence, the Board finds that the 
manifestations of the veteran's headaches more closely 
approximate the criteria for a 10 percent rating under DC 
8100.  38 C.F.R. § 4.7.   In essence, the Board finds that 
his headaches disorder has been shown to be manifested by 
characteristic prostrating attacks averaging one in 2 months.

The Board recognizes that there is some inconsistency among 
the veteran's reports as to the frequency of his severe 
attacks.  As noted, in his VA Form 9, the veteran reported 
experiencing severe headaches once or twice a week.  However, 
during his personal hearing, he reported that his severe 
attacks occurred only once every three months.  Thereafter, 
during his April 2003 VA examination, he reported that the 
severe attacks occurred once every two or three months, and, 
during the February 2005 VA examination, he reported 
experiencing severe attacks once every four to five weeks.

The Board finds the most probative evidence regarding the 
frequency and severity of his attacks to be the statements 
made during his April 2003 and February 2005 VA examinations.  
In essence, the Board believes the most credible descriptions 
offered by the veteran to be those provided to physicians 
during the course of physical examination.  As noted above, 
the veteran indicated that his severe attacks were 
accompanied by sensitivity to light and noise, as well as 
occasional nausea.  He has also indicated that he treats his 
severe attacks with bedrest.  Based on the veteran's reports 
as to the frequency and severity of his headaches provided 
during these examinations, the Board concludes that the 
manifestations of his headache disorder more closely 
approximate that of characteristic prostrating attacks 
averaging one in 2 months.  38 C.F.R. § 4.7.

The Board further finds that the preponderance of the 
evidence is against granting an evaluation in excess of 10 
percent as his headache disorder has not been shown to be 
manifested by prostrating attacks occurring on an average of 
once a month or greater.  As discussed in detail above, 
although the veteran did note in his VA Form 9 that he 
experienced severe headaches once or twice per week, the 
Board found this statement to be less probative than the 
descriptions offered during his subsequent April 2003 and 
February 2005 VA examinations.

In summary, for the reasons and bases set forth above, the 
Board finds that a 10 percent evaluation, but no more, is 
warranted for the service-connected headache disorder under 
DC 8100.

The Board also finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his headaches have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Therefore, in the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell, supra.

IV. Entitlement to a compensable evaluation for 
gastroenteritis

The veteran's service medical records reveal that he was 
treated for indigestion in service, and for an episode of 
gastritis in 1974.  He was also treated for viral enteritis 
on two occasions in service.  In the report of a VA 
examination dated in June 1977, the veteran reported having a 
history of gastritis since service, which he described as 
intermittent episodes of nausea and epigastric pain.  He 
denied vomiting, blood, or melena.

Shortly thereafter, in August 1977, the RO awarded service 
connection for gastroenteritis and assigned a noncompensable 
evaluation under the criteria of DC 7345.

The veteran is currently seeking a compensable evaluation for 
his service-connected gastroenteritis.  He essentially 
contends that he experiences constant indigestion, as well as 
recurring abdominal pain accompanied by symptoms such as 
diarrhea, vomiting, and abdominal cramping.

The veteran is also contending that he developed a hiatal 
hernia secondary to the service-connected gastroenteritis.  
As explained in the Introduction, this matter has been 
referred to the RO as a claim for service connection on a 
secondary basis.

The veteran's gastroenteritis has been evaluated under 
38 C.F.R. § 4.114, DC 7325.  Under this code, chronic 
enteritis is evaluated as for irritable colon syndrome.  
Irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) severe, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress 
shall be rated 30 percent.  Moderate irritable colon syndrome 
with frequent episodes of bowel disturbance with abdominal 
distress shall be rated 20 percent.  A 10 percent rating is 
provided for a mild syndrome with disturbance of bowel 
function with occasional episodes of abdominal distress.  
38 C.F.R. § 4.114, DC 7319.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting a 
compensable rating under the criteria of DC 7325.  In 
essence, the Board concludes that the service-connected 
gastroenteritis has been shown to be manifested by no more 
than mild symptoms and occasional episodes of abdominal 
distress. 

In this regard, the Board has considered the veteran's VA 
treatment records.  An October 2000 VA clinical note reveals 
that the veteran complained of nausea and vomiting with 
bright red blood present in the vomitus.  The examiner noted 
that the veteran may have been having a reaction to 
Piroxicam.  Similar complaints were noted in November 2000, 
and were also accompanied by epigastric burning and 
alternating diarrhea and constipation.  An upper 
gastrointestinal (GI) series revealed a small hiatal hernia.  
In April 2001, the veteran's stool was found to be heme-
positive, and it was recommended that he undergo a 
colonoscopy.

In June 2001, the veteran underwent the colonoscopy, which 
revealed no polyps, tumors, or diverticula.  There was also 
no evidence of inflammatory bowel disease.  Some internal 
hemorrhoids were visualized, but no other abnormality was 
found.  

Although the veteran's VA treatment records show that he was 
treated for a hiatal hernia on several occasions in 2001 and 
2002, these records are negative for any diagnoses of 
gastritis or gastroenteritis during that period.

During his February 2002 VA examination, the veteran 
primarily discussed his hiatal hernia, which reportedly 
bothered him once a month.  He explained that he would choke 
and have trouble swallowing when eating.  He further reported 
that he had experienced no weight loss and no diarrhea.  The 
veteran reported some constipation related to medications he 
had been on the last couple of months.  The examiner noted 
that the veteran had recently undergone a colonoscopy, which 
was normal.  Examination revealed that his bowel sounds were 
active, and a small ventral hernia was noted.  The examiner 
noted diagnoses of a ventral hernia and hiatal hernia with no 
medication use.  

Subsequent VA treatment records dated in December 2002 show 
that the veteran was experiencing gastroesophageal reflux, 
which was specifically found to be secondary to his hiatal 
hernia.  

During his April 2003 VA examination, the veteran indicated 
that he was experiencing vomiting and stomach cramps.  He 
noted that Zantac appeared to be helping these symptoms.  The 
veteran also complained of constant indigestion and noted a 
sour taste in his mouth regardless of what he eats.  An upper 
GI was performed, and the results were found to be normal 
with no evidence of reflux.  The examiner noted a diagnosis 
of a history of treatment for gastroesophageal reflux with 
normal upper GI; functional impairment; moderate.

In February 2005, the veteran underwent a VA digestive 
examination specifically to determine the current severity of 
his service-connected gastroenteritis.  The veteran reported 
experiencing vomiting, nausea, and diarrhea.  He noted that 
these symptoms did not change based on what type of food he 
ate.  He explained that his symptoms would usually began with 
a flush feeling, which would be followed by abdominal pain, 
cramping, nausea, and vomiting.  The veteran noted that he 
would then experience soreness in his abdomen for a day or 
two.  The veteran indicated that he noticed diarrhea about 
once a month, which he described as loose stool.  He noted 
that it usually happened about four or five times per day 
when it occurred, and lasted for about three to four days.  
He reported that he was not currently taking any prescription 
or over-the-counter medications for it.  

The examiner noted that the veteran had been checked for 
stool blood, ova, and parasites in the past.  However, the 
examiner noted that, aside from the internal hemorrhoids 
shown on his colonoscopy, he did not have any other problems.  
The examiner noted diagnoses of a history of small hiatal 
hernia without reflux; internal hemorrhoids; and a history of 
gastroenteritis, about once a month, with work-up being 
negative.

The Board believes the February 2005 VA examination to be the 
most probative evidence of record regarding the severity of 
the veteran's service-connected disability.  Although the 
veteran underwent previous VA examination in February 2002 
and April 2003, it appears that the findings noted during 
those examinations focused primarily on the manifestations of 
his hiatal hernia.  While the veteran may believe that his 
hiatal hernia is secondary to his service-connected 
gastroenteritis, the Board believes that this contention is 
most appropriately considered as a separate claim, which is 
not now before the Board on appeal.

During his February 2005 VA examination, the veteran 
complained of episodes of diarrhea, abdominal pain, and 
cramping.  He also reported that these episodes were 
accompanied by nausea and vomiting.  The examiner indicated 
that the veteran's diarrhea occurred about once a month, and 
last for about three to four days.  The examiner specifically 
noted a diagnosis of gastroenteritis about once a month.

Based on the frequency and severity of his episodes as 
described in the February 2005 VA examination, the Board 
finds that the service-connected gastroenteritis is 
manifested by no more than mild episodes of irritable colon 
syndrome, which is consistent with a noncompensable rating 
under DC 7325.  The Board further finds that the 
preponderance of the evidence is against granting a 
compensable rating under this code because his disability has 
not been shown to be manifested by frequent episodes of bowel 
disturbance, or by severe diarrhea or constipation with 
constant abdominal distress.

In summary, the Board finds that the preponderance of the 
evidence is against granting a compensable rating for the 
service-connected gastroenteritis.  Thus, the benefit sought 
on appeal is denied.

Consideration has also been given to providing the veteran a 
higher rating for his service-connected gastroenteritis on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  As the 
evidence of record does not document that this case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, referral for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted under the circumstances.


ORDER

Entitlement to an increased evaluation for low back strain, 
currently evaluated as 40 percent disabling, is denied.

A separate disability rating of 10 percent for the 
neurological deficit in the right lower extremity beginning 
on and after September 23, 2002, is granted, subject to the 
regulations applicable to the payment of VA monetary awards.

Entitlement to an increased rating of 10 percent for tension 
headaches is granted, subject to the regulations applicable 
to the payment of monetary awards.

Entitlement to a compensable evaluation for gastroenteritis 
is denied.


REMAND

The veteran is also seeking service connection for 
hypertension with heart disease.  He essentially contends 
that he currently has hypertension, which first manifested 
while he was on active duty.  He also contends that he 
subsequently developed heart disease secondary to his 
hypertension, and that he suffered a myocardial infarction as 
a result.  In support of his claim, the veteran has pointed 
to a number of blood pressure findings noted in his service 
medical records, which he believes show that he had 
hypertension at that time.

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2004).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran's service medical records are negative for any 
specific diagnosis of hypertension in service.  These records 
are also negative for any evidence that his diastolic blood 
pressure was found to be 90mm. or greater on two or more 
occasions on at least three different days while in service, 
or that his systolic blood pressure was found to be 160 mm. 
or greater on two or more occasions on at least three 
different days while in service.

However, as noted above, the veteran has pointed to a number 
of blood pressure findings noted in service that he believes 
were "elevated".  He essentially contends that these 
findings point to the early onset of hypertension.  
Specifically, he points to one systolic reading of 160 in 
January 1973, and the next highest systolic reading of 145, 
which was obtained in December 1972.  He also points to a 
reading of 140 in March 1976, and a reading of 130 in May 
1973.  The veteran also pointed to a number of blood pressure 
readings obtained at a VA medical facility between 1976 and 
1980.

A review of the veteran's service medical records shows that 
he was evaluated on one occasion when he was found to have 
wide ranging blood pressure readings over time.  It was also 
noted at that time that he had found to have abnormal chest 
x-rays.

The veteran's VA treatment records show that he began taking 
Spironolactone in November 2000 after he was found to have 
intermittent borderline systemic high blood pressure.  
Subsequent VA treatment records reveal diagnoses of 
hypertension.  However, the VA treatment records associated 
with the claims folder are negative for any diagnoses of a 
heart disorder.

In February 2002, the veteran underwent a VA examination in 
which it was noted that he had reported a history of 
myocardial infarction.  He also asserted that he had recently 
undergone a stress test and had been told that his heart was 
working at 65 percent of capacity.  The examiner noted that 
the stress test results were of record, and that they 
revealed METS of 1.1 and left ventricular ejection fracture 
(LVEF) of 65 percent.  The examiner indicated that the LVEF 
of 65 percent was normal.  The examiner also indicated that 
the veteran had a small scar on the apicoinferior and 
inferoseptal wall distal to the left ventricula.  The 
examiner noted a diagnosis of a history of myocardial 
infarction with METS of 1.1 and LVEF of 65 percent.

The Board notes that, although the veteran underwent several 
other VA examinations, none of them addressed the etiology of 
his claimed hypertension.  Therefore, the Board concludes 
that an additional VA examination is warranted specifically 
to address the etiology of the claimed hypertension, and also 
to clarify whether the veteran has a current heart disability 
with a history of myocardial infarction.

Accordingly, this case is remanded for the following:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated him for the 
disabilities at issue.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.

2.  The RO should arrange for the veteran 
to undergo an examination to clarify the 
nature and etiology of his claimed 
hypertension and heart disorder (claimed 
as a history of myocardial infarction). 
The claims folder, to include a copy of 
this Remand, must be made available to 
the medical reviewer in order that he or 
she may review pertinent aspects of the 
veteran's service and medical history.  
Based on his/her review of the case, the 
examiner should provide an opinion as to 
whether the veteran has hypertension that 
at least as likely as not manifested 
while the veteran was on active duty, or 
during the one year period following 
separation.  If it is found that chronic 
hypertension did not manifest during 
these periods, the examiner should offer 
an opinion as to whether the veteran's 
current hypertension is otherwise related 
to his military service.  The examiner 
should also be asked to determine whether 
the veteran currently has heart disease 
or any heart disorder.  Any diagnostic 
testing which is deemed to be appropriate 
by the examiner should be accomplished.  
The examiner is asked to state an opinion 
as to whether any currently identified 
heart disability is at least as likely as 
not related to the veteran's military 
service.  Any and all opinions expressed 
must be accompanied by a complete 
rationale.

3.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


